Case 1:11-cr-00557-KAM Document 100 Filed 03/04/21 Page 1 of 1 PageID #: 318



                            The Law Office of James M. Branden
                               80 Bay Street Landing, Suite 7]
                                New York, New York 10301
                                     Tel. 212-286-0173
                                     Fax 212-286-0495




                                        March 4, 2021


Hon. Kiyo A. Matsumoto
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                 Re:   United States v. Jaime Granados Rendon
                       Cr. Docket No. 11-557 (KAM)

Dear Judge Matsumoto:

       I represent Mr. Rendon in the above-referenced matter, which
is presently scheduled for a status conference on March 10, at
9: 00.

     In my last two letters,      I indicated that the defense
anticipated filing a pre-trial motion that was dependent on records
from Mexico, which the government planned to request through
diplomatic channels with a return expected in mid-December 2020.
Unfortunately, the records still have not yet been received, due in
part to reduced work capacity in Mexico because of Covid-19.    The
government expects that the records will be received soon.      The
defense will then need time to review them and to propose a
schedule should the records support a motion.

     To allow for the receipt and review of the records, the
parties  seek an adjournment of the       status conference for
approximately 60 days.  The defense consents to exclusion of time
until the next status conference under the Speedy Trial Act.



                                        Respectfully submitted,
                                               \    L
                                         . -.-··I
                                               I
                                        J~mes           M. ,Branden
